Order affirmed, with $10 costs and disbursements. Memorandum : In this record there is no showing that a complete determination cannot be had without the presence of the Syracuse Investment Corporation nor that the Syracuse Investment Corporation is or will be liable to defendant for the claim made against it. (De Persia v. Merchants Mutual Casualty Co., 268 *977App. Div. 176, affd. 294 N. Y. 708.) All concur. (The order denies defendant’s motion to bring in the Syracuse Investment Corporation as party defendant.) Present — Taylor, P. J., Dowling, Harris, McCurn and Love, JJ.